Citation Nr: 1801399	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include scoliosis, degenerative joint disease (DJD), and lumbosacral strain.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee.

3. Entitlement to a separate, initial compensable rating for left knee instability from March 12, 2010, to May 23, 2017.

4. Entitlement to a rating for left knee instability in excess of 10 percent from May 23, 2017.
 
5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from February 27, 2012.

6. Entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) (2017) prior to February 27, 2012.

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) following September 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2010 rating decision denied service connection for a lumbar spine disability; and the February 2011 rating decision granted service connection for a left knee disability and assigned a 10 percent rating, effective March 12, 2010.  The Veteran timely appealed the rating assigned and the claim for service connection.

In January 2017, the Board found that the issue of entitlement to a TDIU had been raised by the record under Rice v. Shinseki, 22 Vet. App. 47 (2009), and remanded the claims currently before the Board for further development.  As explained below, the Board finds that there has been substantial compliance with its prior directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall).

The Board notes that in July 2017, the RO granted a separate 10 percent rating for left knee instability, effective May 23, 2017.  While the Veteran has not appealed the decision, the Board notes that it arose from the Veteran's claim for a higher initial rating for his left knee.  As such, the Board will also address the issue of a separate disability rating for left knee instability prior to this date in its decision. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The issues of service connection for a lumbar spine disability and a TDIU on an extraschedular basis pursuant to 38 C.F.R. §4.16(b) are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the left knee is manifested by constant pain and range of motion no worse than flexion of 60 degrees and extension of 10 degrees, to include consideration of flare-ups.

2.  From March 12, 2010 to May 23, 2017, the evidence is in relative equipoise as to whether symptoms of the Veteran's left knee instability have more nearly approximated slight lateral instability, but the preponderance of the evidence reflects that they have not more nearly approximated moderate lateral instability.

3.  From May 23, 2017, the evidence reflects that Veteran's left knee instability more nearly approximated slight lateral instability, but the preponderance of the evidence reflects that it has not more nearly approximated moderate lateral instability

4.  From February 27, 2012, the evidence reflects that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the left knee have not been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260, 5261 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, from March 12, 2010 to May 23, 2017, the criteria for a separate, initial rating of 10 percent, but no higher, for recurrent subluxation/lateral instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2017).

3.  From May 23, 2017, the criteria for an initial rating in excess of 10 percent for recurrent subluxation/lateral instability of the left knee have been not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, from February 27, 2012, the criteria for an award of TDIU on a schedular basis pursuant to 38 C.F.R. §4.16(a) have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Initial Rating

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran contends that his left knee disability is more disabling than reflected by the 10 percent disability rating initially assigned.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

In its February 2011 rating decision, the RO granted a 10 percent initial evaluation for the Veteran's left knee disability under Diagnostic Code 5260.  In July 2017, the RO granted a separate 10 percent rating for left knee instability under DC 5257.  

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, DC 5261.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004). 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

VA General Counsel provided guidance in VAOPGCPREC 23-97 (July 1997) that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also clarified, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels, 1 Vet. App. 484.  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The terms "slight," "moderate," "and marked" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A January 2011 VA examination report reflects complaints of weakness, stiffness, swelling, heat, giving way, fatigability, tenderness, and pain.  The Veteran reported that he experienced flare-ups 12 times a day, which the examiner found made the pain almost constant.  He rated the pain at eight out of 10, and stated that it was aggravated by physical activity.  It was better with rest, but did not go away completely.  The Veteran reported that it interfered with his ability to walk and stand, and that he had problems with swelling.  On examination, there was tenderness over the kneecap; and no evidence of instability or deformities, ankylosis, crepitus, or edema.  Range of motion was flexion of 140 degrees with pain starting at 60 degrees, and extension to 0 degrees.  There was no additional limitation of motion with repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that the medial, lateral, and collateral ligaments were stable; that the anterior and posterior cruciate ligaments were stable; and that the medial and lateral meniscus tests were negative.  X-rays showed very mild periarticular bony demineralization and mild osteophyte formation arising from the tibial spines, but that the left knee otherwise appeared normal.

VA treatment records in December 2012 reflect that the Veteran had pain in his left knee and numbness that traveled down to his feet.  He stated that his knee swelled and that it had been increasingly painful for the last week.  In January 2013, he reported that his knee was very painful and had been swollen for some time.  On examination, the physician noted that the left knee did not appear to be swollen when compared to the right knee, but that there was some slight swelling in the ankle area.  X-rays in February 2013 showed mild degenerative changes without evidence of fracture or dislocation; the joint spaces appeared maintained; and there was no significant joint effusion seen, radio opaque foreign bodies, or significant soft tissue swelling.  The impression was no acute bony abnormality of the left knee.  In May 2013, the Veteran complained of left knee pain for the past six months.  He stated that he experienced a burning pain that lasted for hours, which worsened with bending, kneeling, going up the stairs, standing for more than 20 minutes, and squatting.  In October 2013, the examiner noted that the Veteran had decreased range of motion in the left knee.

In his May 2013 substantive appeal, the Veteran stated that his left knee was weak, unstable, and painful.  He explained that he had to be very careful with every step and turn, and that his physician "told [him] to disagree with [the] decision because [the] description [did] not reflect the severity of [the Veteran's] knee disability."

Private treatment records in May 2013 reflect a range of motion of flexion of 88 degrees and extension of negative three degrees.  Strength testing was four out of five, and there was pain with resistance.  There was no instability, but there was a positive patellar grind test, and some crepitus and tenderness with movement upon palpation.  Later that month, range of motion was flexion to 116 degrees and extension to negative three.  In June 2013, the physician noted that the Veteran demonstrated full range of motion and normal strength of the left knee, but that his complaint of pain remained unchanged.

A May 2017 VA examination report reflects that the Veteran's left knee became very stiff and painful, and that he had trouble with walking long distance and squatting.  Range of motion was flexion to 100 degrees with pain, and extension of 0 degrees.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional limitation of motion after three repetitions.  While the examiner noted that the Veteran was not examined immediately after repetitive use over time, he found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and that pain and lack of endurance contributed to limitation of functional ability with repeated use over time.  The examiner stated that range of motion after repetitive use over time would be flexion of 90 degrees and extension of 0 degrees.  The examiner also noted that while the examination was not conducted during a flare-up, pain, fatigue, weakness, and lack of endurance limited functional ability during flare-ups.  He stated that range of motion due to flare-ups would be flexion to 80 degrees and extension to 10 degrees.  Muscle strength testing was normal, and there was no muscle atrophy or ankylosis.  The examiner noted that there was no history of instability, but that testing revealed anterior, posterior, medial, and lateral instability of 1+ (zero to five millimeters).  There was pain on weight-bearing and nonweight-bearing, and passive range of motion was the same as active. 

Upon review of the evidence, the Board finds that a rating in excess of 10 percent for degenerative arthritis of the left knee is not warranted.  In addition, the Board finds that a rating of 10 percent, but not higher, for left knee instability is warranted from March 12, 2010, the date the Veteran filed his claim.

The evidence indicates that in January 2011, the Veteran's left knee had flexion of 60 degrees, when considering pain, and in May 2017, he had extension of 10 degrees when considering flare-ups.  Further, while the Veteran reported that his knee was swollen, physical examinations from 2011 through 2017 reflected no swelling; crepitus; frequent popping, "locking," or effusion; or ankylosis of the left knee at any point during the appeal period.  The Veteran had normal strength in the knees; no atrophy; and experienced increased pain with bending, kneeling, going up the stairs, standing for more than 20 minutes, and squatting.  As such, the Board finds that a rating in excess of 10 percent is not warranted for degenerative arthritis of the left knee.  The range of motion figures on the most recent VA examination specifically took account of the effect of the Veteran's flare-ups and there is no indication that the flare-ups were of such a degree to limit motion to the extent that separate compensable ratings would be warranted for limitation of flexion and limitation of extension.

In addition, the May 2017 VA examiner found that the Veteran had anterior, posterior, medial, and lateral instability between zero and five millimeters.  While the January 2011 VA examination and VA and private treatment records do not reflect evidence of instability of the left knee, the Veteran stated during his January 2011 and in his May 2013 substantive appeal that his left knee was unstable and "gave way."  

The Board finds that there is no evidence that the Veteran's left knee instability just suddenly appeared on the date of the May 2017 VA examination.  To the contrary, the Veteran has claimed that he has experienced instability since June 2011, and reiterated his complaints in May 2013.  In Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court held that an "'effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested" (citing DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1997) (noting that for increased ratings claims, section 5110(b)(2) requires VA to 'review all the evidence of record").

Given the mixed findings regarding instability, the evidence is in relative equipoise as to whether the Veteran has experienced lateral instability warranting a separate initial compensable rating under DC 5257 during the pendency of the claim.  Resolving reasonable doubt in favor of the Veteran, entitlement to a separate compensable initial rating for left knee recurrent subluxation/lateral instability under DC 5257 is warranted from March 12, 2010, the date the Veteran filed his claim for service connection.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

However, the Board finds that the symptoms most nearly approximated slight lateral instability during the pendency of the claim, and the preponderance of the evidence reflects that they did not more nearly approximate moderate instability.  In this regard, the Board notes that while the Veteran complained of "giving way" in January 2011, the VA examiner found that there was no evidence of instability or deformities.  Likewise, a May 2013 private treatment record also found no instability.  Further, the Board notes that the May 2017 VA examination report findings of instability between zero and five millimeters more closely approximate slight instability.  The benefit of the doubt doctrine is thus not for application in this regard, and a separate initial rating of 10 percent, but no higher, for left knee lateral instability is warranted under DC 5257 throughout the pendency of the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered the Veteran's statements of flare-ups and his descriptions of functional impairment due to his left knee disabilities, but finds that the May 2017 VA examination report properly addresses the Veteran's complaints.  Specifically, the VA examiner noted that the Veteran experienced additional limitation of motion to flexion of 90 degrees due to repetitive movement over time, and also noted that he experienced flare-ups that would result in additional limitation of motion to flexion of 80 degrees and extension of 10 degrees.  The examiner provided these ranges of motion based on the Veteran's statements and his review of the claims file.  See DeLuca, 8 Vet. App. at  204-07; Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5262, or 5263 respectively, in the left knee.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 10 percent for limitation of motion of the left knee must be denied.  Further, reasonable doubt has been resolved in favor of the Veteran in granting a separate 10 percent disability ratings under DC 5257 for the left knee from March 12, 2010.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

III.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for bilateral pes planus with plantar fasciitis (rated as 50 percent disabling from February 27, 2012); left leg venous stasis disease (rated as 40 percent disabling from April 7, 2015); left knee degenerative arthritis (rated as 10 percent disabling from March 12, 2010); and left knee instability (rated as 10 percent disabling from May 23, 2017).  The Veteran has a combined rating of 10 percent from March 12, 2010; 60 percent from February 27, 2012; and 80 percent from April 7, 2015.  As indicated on the RO's most recent, July 2017 code sheet, the Veteran's combined rating, even without the Board's grant of a separate initial compensable rating for left knee instability from March 12, 2010, is 60 percent from February 27, 2012, based on the bilateral factor of 5.5 percent for diagnostic codes 5260 and 5276.  38 C.F.R. §4.26.  Significantly, 38 C.F.R. §4.16(a)(1) provides that, for purposes of one 60 percent disability, disabilities of both lower extremities, including the bilateral factor, are considered as one disability.  That is the situation here, as the Veteran's pes planus and left knee arthritis are disabilities of both lower extremities.  Thus, the Veteran met the requirements for a TDIU on a schedular basis under 38 C.F.R. §4.16(a) from February 27, 2012.
.
Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The evidence of record reveals that the Veteran has a high school diploma; and worked as a lumber grader, maintenance worker, and saw operator.  The evidence shows that the Veteran stopped working in December 2010 due to a work-related disability.

The record reflects that the Veteran's service-connected disabilities prevent him from engaging in gainful employment.  A September 2017 private treatment record from Dr. R.B. reflects review of the Veteran's medical record and in-person examination of the Veteran.  Dr. R.B. opined that the Veteran was "disabled and unable to engage in any gainful employment due to VA documented history of bilateral pes planus with plantar fasciitis."  The examiner also noted that the Veteran had a history of venous stasis disease of the left lower extremity, as well as DJD and instability of the left knee.  A July 2017 VA examination report reflects that the Veteran's left knee disability mildly impaired his ability to perform sedentary activity of employment and moderately impaired his ability to perform physical activity of employment.  Further, in his October 2017 statement, the Veteran explained that he could not stand or sit for prolonged periods of time, and had trouble walking without his knee "giving out."  

Thus, the evidence shows that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment from April 7, 2015, the day he met the schedular criteria.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from February 27, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

Entitlement to a separate initial rating of 10 percent, but no higher, for recurrent subluxation/lateral instability of the left knee from March 12, 2010, to May 23, 2017, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for recurrent subluxation/lateral instability of the left knee from May 23, 2017, is denied.

Entitlement to a TDIU from February 27, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.






REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for entitlement to service connection for a lumbar spine disability.

The evidence reflects that the Veteran was diagnosed with scoliosis in June 1986, two months after his separation from service, and the Veteran alleges that his current lumbar spine disability is a progression of the scoliosis.

A May 2017 VA examination report reflects diagnoses of lumbosacral strain and lumbar spine radiculopathy involving left sciatic nerve.  X-rays showed well-maintained intervertebral disc spaces and unremarkable soft tissue structures with no evidence of fracture or subluxation.  The examiner found that there was no evidence to support a diagnosis of the claimed scoliosis and DJD at this time.  The examiner then opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the medical records showed no evidence of any medical condition related to the Veteran's lower back claim that was treated during active duty. 

The Board finds this opinion to be inadequate as the VA examiner appears to impermissibly rely solely on the lack of medical documentation for his rationale.  Further, in its January 2017 remand, the Board specifically requested that the VA examiner address whether the Veteran's claimed lumbar spine disability was a progression of his diagnosed June 1986 scoliosis.  In addition, the Veteran was diagnosed with DJD/degenerative disc disease (DDD) in January 2010 and April 2011.  Since the claim was filed in March 2010, the diagnosis is considered a current diagnosis for VA compensation purposes, even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

As such, the Board finds that a new VA opinion is warranted to properly address the nature and etiology of the Veteran's lumbar spine disability. 

In addition, as noted above, prior to February 27, 2012, the Veteran did not meet the schedular requirements for a TDIU.  However, the collective evidence of record reflects that the Veteran was been unemployed prior to that date, and suggests that his service-connected disabilities may prevent him from securing or following a substantially gainful occupation.  Specifically, the January 2011 VA examiner noted that his left knee interfered with his ability to walk and stand, and he had problems with swelling; and VA treatment records in 2013 reflect that the Veteran had trouble bending, kneeling, going up the stairs, standing for over 20 minutes, and squatting. 

The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the matter for additional development, to include referral of the claim to the appropriate first line authority-the Director of Compensation-for a determination as to the Veteran's entitlement to an extra-schedular TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 27, 2012. 

Accordingly, the claims remaining on appeal are REMANDED for the following actions:

1.  Request an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's lumbar spine disability. 

The claims file, to include a copy of this Remand, must be made available to and reviewed by the physician.

The physician should clearly identify all diagnoses related to the Veteran's lumbar spine.  The physician should identify all such disability(ies) present at any time since March 2010 (even if currently resolved).

Then, with respect to each such diagnosed disability, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise related to service.

In addressing the Veteran's lumbar spine disability, the physician should note the Veteran's post-service June 1986 diagnosis of "slight scoliosis" and address the Veteran's contention that his lumbar spine disability is a progression of the scoliosis.

The physician must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  Submit to the Director of Compensation the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) due to his service-connected disabilities from prior to February 27, 2012.

3.  After completing any additional development deemed necessary, readjudicate the remaining claims on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


